Citation Nr: 1625856	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 14, 2011, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from January 1945 to December 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's original claim for service connection for bilateral hearing loss was filed on November 10, 1976, which was denied by an October 1977 rating decision.

2.  The Veteran timely filed his notice of disagreement in January 1978.

3.  The Veteran's claims file does not show receipt of his substantive appeal within 60 days of the January 1978 statement of the case or within a year of the October 1977 rating decision.

4.  On December 14, 2011, the Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss, which was granted by a January 2013 rating decision with an effective date of December 14, 2011.


CONCLUSIONS OF LAW

1.  The Veteran did not timely perfect his appeal of an October 1977 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2.  The criteria for an effective date earlier than December 14, 2011, for grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Date

The Veteran filed his original claim for service connection for bilateral hearing loss on November 10, 1976, which was denied by an October 1977 rating decision.  On December 14, 2011, the Veteran filed to reopen his service connection claim for bilateral hearing gloss, which was granted by a January 2013 rating decision and assigned an effective date of December 14, 2011, the date the Veteran filed to reopen his service connection claim.  In August 2013, the Veteran filed a notice of disagreement indicating that the Veteran wanted an earlier effective date for the grant of service connection.  Specifically, he asserted that the claims file had the same information available in 1977, which was used to deny his claim, as it had presently, which was used to grant his claim, and therefore he was entitled to an earlier effective date of November 10, 1976, the date of the original claim for service connection.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

On November 10, 1976, the Veteran filed a claim seeking service connection for bilateral hearing loss.  The claim was denied first by a December 1976 rating decision and later by an October 1977 rating decision.  In January 1978, the Veteran timely filed his notice of disagreement.  In January 1978, a statement of the case was issued.  In the letter accompanying the statement of the case, the Veteran was informed that to perfect his appeal to the Board a substantive appeal needed to be received either within one year of the rating decision, or within 60 days of the statement of the case.  

In this case, the Veteran's claims file simply does not show receipt of a substantive appeal by VA within 60 days of the January 1978 statement of the case or within a year of the October 1977 rating decision, and the Veteran has not alleged that he filed one.  As such, the October 1977 rating decision became final.  38 C.F.R. § 19.118, 19.153 (1977).

The Veteran does not argue that he did not perfect his appeal, instead, he argues that the same evidence was used to deny his previous claim and to grant the present claim.  However, while his STRs were found to be unavailable in the previous rating decisions, in September 2012, the Veteran was afforded a VA examination for his bilateral hearing loss.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination.  Based on his findings, the VA examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was due to his active service, which was the basis for the grant of service connection.  This opinion evidence was not part of the previous denial.

The October 1977 rating decision is final.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Veteran has not alleged CUE was made in the decision.

The Court held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the previous rating decision.

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Thus, because the October 1977 rating decision is final, the effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on December 14, 2011.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

Accordingly, the claim for an effective date earlier than December 14, 2011, for the grant of service connection for bilateral hearing loss is denied.


ORDER

An effective date earlier than December 14, 2011, for the grant of service connection for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


